YALLIANT, J.
This is a suit in equity for the enforcement against the executors and legatees under the will of William Steele, deceased, an alleged oral agreement to adopt the plaintiff and leave him all the property which the testator should own at his death.
The petition alleges that in 1868, the plaintiff, whose name was Walter McAvilly, about five years old, was in a Catholic orphan asylum in Chicago, and under the particular *570charge and care of Mrs. Dennis McCabe. That the testator, William Steele, then living with his wife Catherine on a farm in Wisconsin, was childless, and desiring a child to adopt, entered into a contract with Mrs. McCabe that he would take the plaintiff to his home as his own child, the plaintiff to serve him as such; that he vrould legally adopt him, and at his death the plaintiff should inherit all his property. That under that agreement Mrs. ’McCabe delivered plaintiff to testator, who took him into his family, changed his name to George W. Steele, and they immediately entered upon the reciprocal relation of parents and child, performing their respective duties pertaining to that relation, which continued until plaintiff was grown; that in 1872, William Steele with his family, including the plaintiff, moved to Knox county, Missouri, where he lived until his death; that when plaintiff was twenty-three years old, with the advice and approval of the testator, he went to California, where he was residing at testator’s death, but while there he kept a filial correspondence with his adopted father. The allegations to the agreement to adopt and leave the property to plaintiff were denied in the several answers filed. Those were the only issues of fact in the case.
Plaintiff read in evidence the deposition of Henry Harm and August Harm, taken in Wisconsin, who lived in the neighborhood where Steele had lived in that State, and remembered when he brought the plaintiff to his home there. These two witnesses testified to a conversation they had with William Steele in relation "to the matter thirty years before. The age of one of these witnesses is not given, but that of the other is stated at forty-two when the deposition was given, so that he was a boy twelve years old when Mr. Steele was holding this conversation with them.
Henry Harm’s recollection of this conversation was: “He told me he took that boy for his own boy and when he died he *571would get the property.... Q. Did he say to you what he would do for him at his death ? A. lie would give him his property.” On cross-examination: “Q. Did William Steele say anything to you about any contract under which he took the plaintiff? A. No.”
August Harm, having first stated that Mr. Steele told him the conditions on which he had taken plaintiff, was asked: “Q. What were the conditions ? A. He took Walter to raise him and bring him up as his own boy, and after his death should be heir to his property. Q. Did you hear William Steele say that he would leave plaintiff his property at his death? A. Tes, sir.....William Steele told me that he had adopted the boy as his own, to bring him up as his own child and to be heir to his property at his death.” Cross-examination:.... “Did William Steele say anything to you about any contract under which he took the plaintiff into his family? A. No, sir.
Isaac Brown testified that about 1891 or 1892 he paid Mr. Steele $324 that he owed him, and when he did so Steele said: “I’ll just lay that aside for my boy.” Plaintiff was then in California. ■
Mr. Stewart testified that in 1886 or 1887 Mr. Steele approached him on the subject of buying an interest in witness’s hardware business for George, the plaintiff, saying that his principal reason was he wanted to keep George at home with him.
Patsy Collins testified that when he was a boy and with other boys of Géorge’s age on Saturdays would try to entice him away from his work to read dime novels, the old man would reprimand George, and once he heard him say to George, that “he ought to take care of his work a little closer, and not be losing your time with these boys, because you are not working for me, you are working for yourself; you know when I am dead and gone, whatever I have got will be yours.”
*572Mr. Jarvis testified that he had a conversation with Mr. Steele about George, some time after he had gone to California, and- suggested to him that he ought to “assist the boy some,” to which Steele replied, “Well, yes, I will, I have done it, I have assited him heretofore some, not to the extent I calculate to if he conducts himself right.”
Mr. Randolph testified that he went one day to pay the old man $100 which he owed him and found him at work in the garden, told him he ought not to work when he had so much money, asked him what he was going to do with his money, he could not carry it with him: “Oh, well,” he says, “I am keeping it for George and Kate.” Kate was his wife.
Mr. Pardon testified that speaking of doing his work himself instead of having witness do it, he said: “I ain’t really able to do it, but I have to do it.... I would rather take things a little easier. At my death it all goes to George, I suppose,< and the woman.”
Judge Hunott testified that Mr. Steele told him when George was in California that if he would come back he would set him up in business. There was testimony of other witnesses tending to show that Mr. Steele treated George and spoke of him as a father would his son, and while he was living with him collected some wages that were due him for work; that he was treated to all appearances as a son of Mr. Steele, and bore himself towards Mr. Steele as is usual for a son.
On the part of defendants the testimony was to the effect that in 1867, Mrs. McCabe, the person named in the petition as the one with whom the contract was made, then living in Chicago, made a visit to Mrs. Keenan, with whom she was related by marriage and who was a sister of Mrs. Steele, and resided in the same county in Wisconsin in which the Steeles resided. On that visit Mrs. McCabe made the acquaintance of Mrs. Steele. Shortly after her return to Chicago Mrs. McCabe *573received a letter from Mrs. Keenan asking ber if she could get a little boy for Mrs. Steele in some orphan asylum in Chicago. The result of it was that after some ineffectual efforts to find such a boy Mrs. McCabe called at the orphans’ asylum of the Christian Brothers in Chicago, and this boy was given to her to be sent to Mrs. Steele. The only assurance the Brothers required was that the child was to have a good home with Christian people, and they accepted Mrs. McCabe’s assurance on those points. Mrs. McCabe then took the child to the railroad, placed him in charge of a conductor whom she knew, with directions to put him off at Eox Eiver Station in Wisconsin, where Mr. Steele was to meet him, and where Mr. Steele did meet him and take him home.
That is substantially the evidence in the case. The chancellor took the advice of a jury on the questions of fact. The jury made specific findings: That William Steele contracted with Mrs. McCabe to take plaintiff into his home as his own child and legally adopt him as such and that plaintiff should receive and inherit all decedent’s property at his death; that in pursuance of that agreement Steele took the plaintiff home and kept him with the full understanding that he was to have all decedent’s property at his death; that plaintiff, understanding the agreement and in pursuance thereof, entered the home of William Steele and conducted himself towards him as a dutiful son up to the time of his death. The court adopted the finding of the' jury as its own except that it found that the contract was not made with Mrs. McCabe, but was made with the plaintiff himself, and decreed accordingly, from which decree the executor and legatees have appealed.
The plaintiff’s proposition is not merely that Mr. Steele contracted to adopt him, but also that he agreed to leave him all his estate at his death. An adopted child, in respect of his right of inheritance, is upon an equality with a real child; he *574will inherit in case his adopted parent dies intestate, but as a father may by his will give his property even to a stranger to the exclusion of his own son, so may an adopting father defeat the expectation of his adopted son. The latter stands in no better condition than the real son. In the case at bar, even if it be conceded that the plaintiff was the adopted son of William Steele, the concession would avail him nothing because William Steele has made testamentary disposition of his estate giving to the planitiff only a nominal legacy. Therefore, the plaintiff to establish his case must show, not only that he is entitled, by the alleged contract of adoption, to the position of heir, but also that being more favored than an own child, he could not be disinherited by will. That is an advanced position for one to take; although not altogether untenable, strong proof is required to maintain it.
It is not certain from the plaintiff’s pleading and evidence, where he lays, as it were, the venue of his contract, whether in Illinois or Wisconsin, but the contract was made, according to his theory, before he came to Missouri. The common law did not provide for the adoption of a child, and if there is any statute either in Illinois or Wisconsin on the subject, it was not pleaded or shown in evidence, and we can not take judicial cognizance of it; we only know that the common law prevails generally in those States. The Steele family was living in Wisconsin at the time the plaintiff was received into it, and continued to reside there for six years thereafter. The plaintiff’s status was fixed in the family before he came to this State, and is really to be judged by the laws of the State where it became fixed. The testimony of the two Harms comes nearer tending to prove the agreement alleged in the petition than that of any other witness, and according to that the agreement had already been made when they were residing in Wisconsin.
But let us for the argument’s sake assume that the laws of *575Illinois and Wisconsin are in this respect like our own, and that an oral contract to adopt a child may, when it has been performed on the child’s-part, and an oral contract to give the adopted child the adopting parent’s estate at his death may, when the child’s part has been performed, be enforced in accordance with the equitable principles laid down in Wright v. Tinsley, 30 Mo. 389; Gupton v. Gupton, 47 Mo. 37; Sutton v. Hayden, 62 Mo. 101; Sharkey v. McDermott, 91 Mo. 647; Healey v. Simpson, 113 Mo. 340; Teats v. Elanders, 118 Mo. 660; Nowack v. Berger, 133 Mo. 24; Alexander v. Alexander, 150 Mo. 579; still the plaintiff must fail in this case, for the almost total absence of proof.
The plaintiff at the time of the making of the alleged contract was a young child in an orphan asylum. Whether his parents were, or either of them was living, we do not know. There was no one purporting to stand in loco parentis to him unless it was the manager of the Christian Brothers Asylum, and the only condition he imposed was that the child should be given a good home with Christian people; that condition was promised and was fulfilled. In removing him from the asylum no natural ties were severed; it was only a change from one home among strangers to another.
The learned counsel for the plaintiff have the right conception of the law and state it with clearness in their brief: “We are aware of the fact that in the trial of this case the burden rested on the plaintiff and it was his duty to present to the chancellor evidence so strong, cogent and convincing as to remove and exclude every doubt that decedent made the contract; but such evidence may consist in the declaration and acts of decedent, with their attending circumstances.”
Giving to every particle of plaintiff’s evidence full credence, it goes no further than to show that William Steele took the plaintiff into his family, reared him as a son, re*576eeived from Mm a son’s duty and from time to time made statements indicating that he intended to leave him his property at his death. But that he had ever bound himself so as to impair his own right to will his estate as he might thereafter see fit, there is not a word of evidence.
But all the plaintiff’s evidence is not entitled to be received with absolute confidence. As above said the testimony of the two Harms comes nearer tending to prove the plaintiff’s theory than any other, and that testimony stands on a very unsatisfactory foundation.
It was a repetition of a casual conversation alleged to have occurred over thirty years before, when one of the witnesses was twelve years old (the age of the other is not given), the conversation of a middle aged man with a school boy. But taken at its face value and analyzed, it amounts to nothing more than the expression of an expectation. Both witnesses said that he never said anything in relation to having made a contract to that effect. Whilst the testimony for the plaintiff did not tend to show that there was such a contract, the testimony for the defendants showed beyond doubt that there was no such contract.
The special findings of the jury have no foundation in the evidence to rest upon.
The judgment is reversed and the cause remanded to the circuit court with directions to enter judgment for defendants dismissing the plaintiff’s bill.
All concur, except Marshall, J., absent.